Exhibit 10.21
Execution Copy
Senior Management
AMENDED AND RESTATED
NON-QUALIFIED
STOCK OPTION AGREEMENT
UNDER
LORAL SPACE & COMMUNICATIONS INC.
2005 STOCK INCENTIVE PLAN
          THIS AGREEMENT is made as of the 21st day of December 2005 (the “Grant
Date”) by and between Loral Space & Communications Inc., a Delaware corporation
(the “Company”), and ____________ (the “Optionee”), and is amended and restated
as of the 10th day of November 2008.
          WHEREAS, the Optionee is employed by or providing services to the
Company or an Affiliate in a key capacity, and the Company desires to have
Optionee remain in such employment or service and to afford Optionee the
opportunity to acquire, or enlarge, Optionee’s stock ownership of the Company’s
Common Stock, par value $.01 per share (the “Stock”), so that Optionee may have
a direct proprietary interest in the Company’s success; and
          WHEREAS, all capitalized terms not otherwise defined herein shall have
the same meaning as set forth in Company’s 2005 Stock Incentive Plan (the
“Plan”).
          NOW, THEREFORE, in consideration of the covenants and agreements
herein contained, the parties hereto hereby agree as follows:
               1. Grant of Option. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Optionee, during the
period commencing on the Grant Date and ending on the date that is seven years
from the Grant Date (the “Option Period”), the right and option (the right to
purchase any one share of Stock hereunder being an “Option”) to purchase from
the Company, at an exercise price of $28.441 per share (the “Option Price”), an
aggregate of ______ shares of Stock (the “Share Number”). The Options are not
intended to be “incentive stock options”, as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
               2. Deferred Compensation Account. As of the Grant Date, the
Company shall establish a deferred compensation bookkeeping account for the
Optionee (the “Deferred Compensation Account”) and shall credit to the Deferred
Compensation Account a dollar amount equal to (A) the difference between the
Option Price and $19.00 (the “Target Exercise Price”), multiplied by (B) the
Share Number. The Deferred Compensation Account shall become vested in the same
proportion as the Options vest and become exercisable, including any accelerated
vesting upon (A) a termination of the Optionee’s employment or service by the
Company or an Affiliate without Cause, (B) a termination of the Optionee’s
employment or

 



--------------------------------------------------------------------------------



 



service with the Company and all Affiliates by the Optionee for Good Reason,
(C) a Change in Control (as defined in the Plan), (D) a New Skynet Sale Event
(as defined in the Plan), but only to the extent that the Optionee is an
employee or service provider of New Skynet, or (E) a New SS/L Sale Event (as
defined in the Plan), but only to the extent that the Optionee is an employee or
service provider of New SS/L.
                  (a) The vested portion of the Deferred Compensation Account
shall be distributed to the Optionee upon the earliest to occur of (i) the
Optionee’s “separation from service” (as such term is defined in Treasury
Regulation §1.409A-1(h)) with the Company; provided, however, that the Optionee
shall be deemed to have suffered a “separation from service” as of a given date
for purposes of Treas. Reg. § 1.409A-1(h) to the extent that it is reasonably
anticipated that the Optionee’s level of bona fide services to the Company, as
an employee, independent contractor, or otherwise, will permanently decrease to
less than 50% of the average level of services performed by the Optionee for the
Company in the 36-month period immediately preceding such date, (ii) a Change in
Control, (iii) a New Skynet Sale Event, but only to the extent that the Optionee
is an employee or service provider of New Skynet, (iv) a New SS/L Sale Event,
but only to the extent that the Optionee is an employee or service provider of
New SS/L, and (v) the date which is the seventh anniversary of the Grant Date;
provided, however, that in the event the Optionee is determined to be a
“specified employee” (as such term is defined in Treasury Regulation
§1.409A-1(i)), as of the date of the Optionee’s separation from service with the
Company, the distribution of the vested portion of the Deferred Compensation
Account scheduled to be made upon such separation from service shall be delayed
for six months and instead shall be made upon the six-month anniversary of such
separation from service; and further provided, however, that there shall be no
distribution upon a Change in Control, a New Skynet Sale Event or a New SS/L
Sale Event unless such event also constitutes a “change in control event” with
respect to the Optionee under Treasury Regulation §1.409A-3(i)(5), or such
distribution is otherwise an allowable distribution under Section 409A of the
Code.
                  (b) Amounts in the Deferred Compensation Account shall be
subject to forfeiture upon termination of the Optionee’s employment with the
Company to the same extent as the Option is subject to forfeiture pursuant to
Section 4 herein.
                  (c) Except as provided below, the value of the Deferred
Compensation Account shall not be credited with interest or be subject to any
rate of return. Upon any exercise of all or a portion of the Options, the
corresponding portion of the Deferred Compensation Account shall automatically
be converted into an interest-bearing account from the date of such exercise
through the date of distribution. For example, if 50% of the Options are
exercised, 50% of the Deferred Compensation Account shall be converted into an
interest-bearing account. Once converted, the amounts credited to this
interest-bearing Deferred Compensation Account shall receive a rate of return
equal to the highest rate of return then available to the Company in an
interest-bearing account. To the extent possible, the Company will seek to avoid
or, if not avoidable, to minimize any administrative expense incurred in
maintaining the interest-bearing Deferred Compensation Account. However, the
balance in the interest-bearing Deferred Compensation Account attributable to
the rate of return on the interest-bearing Deferred Compensation Account shall
be reduced, but not below the principal amount, by any administrative expense
incurred by the Company in maintaining the interest-bearing Deferred
Compensation Account.

-2-



--------------------------------------------------------------------------------



 



                  (d) While all or a portion of the Options remain unexercised
and outstanding, the corresponding portion of the Deferred Compensation Account
shall be linked to the value of the Stock as follows. To the extent the value of
the Stock declines to a level between the Option Price and the Target Exercise
Price (the “Spread Value Zone”), the corresponding portion of the Deferred
Compensation Account shall also decline in the same percentage as the Stock
declines as measured against the Target Exercise Price and the value of the
corresponding portion of the Deferred Compensation Account shall track the
percentage increase or decrease in the value of the Stock while its value
remains in the Spread Value Zone such that if the value of the Stock declines to
the Target Exercise Price or below, the value of the corresponding portion of
the Deferred Compensation Account shall decline to zero and if the value of the
Stock rebounds to the Option Price, the corresponding portion of the Deferred
Compensation Account shall regain its proportional full value. To the extent the
Stock rises above the Option Price the corresponding portion of the Deferred
Compensation Account shall not rise above its proportional full value.
                  (e) The amounts credited to the Deferred Compensation Account
will be subject to all applicable legally required tax withholding as determined
by the Company, unless such determination is unreasonable.
                  (f) It is intended that the provisions of this Section 2 and
the distribution of the Deferred Compensation Account hereunder to the Optionee
shall comply with the requirements of Section 409A of the Code. To the extent
that the Optionee has reason to believe that the Deferred Compensation Account
will subject the Optionee to a tax under Section 409A of the Code, the Optionee
may request that this Agreement be amended in a manner that is compliant with
Section 409A in order to avoid or reduce such tax. To the extent the Optionee
requests any such amendment, the Company agrees to enter into good faith
negotiations with the Optionee to accommodate such request to the extent
possible so as to avoid or reduce any such tax.
                  (g) In no event shall this Agreement and any amendment thereof
result in the Company incurring any cost or expense to a greater extent than the
Company would have incurred had the Option been granted with an Option Price
equal to the Target Exercise Price.
               3. Exercise of Options.
                  (a) Subject to the terms and conditions set forth herein and
provided the Optionee’s employment continues, the Options shall vest and become
exercisable in accordance with the following schedule:
          (i) one-fourth of the Options shall vest and become exercisable on the
one-year anniversary of the Effective Date;
          (ii) an additional one-fourth of the Options shall vest and become
exercisable on the two-year anniversary of the Effective Date;
          (iii) an additional one-fourth of the Options shall vest and become
exercisable on the three-year anniversary of the Effective Date; and

-3-



--------------------------------------------------------------------------------



 



          (iv) the remainder of the Options shall vest and become exercisable on
the four-year anniversary of the Effective Date (each such anniversary date
shall hereafter be referred to as a “Vesting Date” and the period between the
date hereof and the first Vesting Date and the subsequent periods between
Vesting Dates shall hereafter be referred to as “Vesting Periods”).
                  (b) The Options shall vest only as to full shares of Stock
rounded down to the nearest full share during the first three vesting dates and
all fractions shall be amalgamated and become exercisable on the last vesting
date. Except as otherwise stated in this Agreement, the Options shall expire on
the seven-year anniversary of the Effective Date.
               4. Termination of Employment.
                  (a) If the Optionee’s employment or service with the Company
and all Affiliates is terminated for Cause, all Options and the full value of
the Deferred Compensation Account (whether vested or not) shall immediately
expire.
                  (b) If the Optionee resigns from employment or service with
the Company and all Affiliates other than for “Good Reason,” all unvested
Options and the unvested portion of the Deferred Compensation Account shall
expire and all vested Options shall remain exercisable for the shorter of
(i) three months following the date of termination or (ii) the remainder of the
Option Period.
                  (c) If the Optionee’s employment or service with the Company
and all Affiliates is terminated by the Company or an Affiliate other than for
Cause or the Optionee resigns for “Good Reason” during the time that the
Optionee’s employment with the Company is subject to an employment agreement
between the Optionee and the Company and such employment agreement so provides,
all unvested Options and the unvested portion of the Deferred Compensation
Account shall vest immediately. If the Optionee’s employment with the Company
and all Affiliates is terminated by the Company or an Affiliate other than for
Cause or the Optionee resigns for “Good Reason” during the time that the
Optionee’s employment with the Company is no longer subject to an employment
agreement between the Optionee and the Company and such employment is on an
“at-will” basis, the unvested Options that are scheduled to vest on the next
Vesting Date immediately following such termination date and the corresponding
portion of the Deferred Compensation Account shall vest on a pro rata basis
where the number of Options subject to pro rata vesting is equal to the number
of Options subject to vesting on such Vesting Date multiplied by a fraction, the
numerator of which shall be equal to the number of days the Optionee was
employed during the applicable Vesting Period and the denominator of which shall
be equal to 365 (the “Pro Rata Fraction”), and the portion of the Deferred
Compensation Account subject to pro rata vesting is that portion subject to
vesting on such Vesting Date multiplied by the Pro Rata Fraction and all other
unvested Options and the unvested portion of the Deferred Compensation Account
remaining at the time of such termination after application of such pro rata
vesting shall expire. In the event that the Optionee’s employment with the
Company and all Affiliates is terminated by the Company or an Affiliate other
than for Cause or the Optionee resigns for “Good Reason” (regardless of whether
the Optionee’s employment is then subject to an employment agreement), all
vested Options (including those that vest upon such termination) shall remain
exercisable for the shorter of (i)

-4-



--------------------------------------------------------------------------------



 



the Post Termination Exercise Period (as defined below) or (ii) the remainder of
the Option Period. The Post Termination Exercise Period shall mean (x) the
period that is two years following the date of termination, if the termination
occurs prior to the third anniversary of the Grant Date, (y) the period that is
one year following the date of termination, if the termination occurs on or
following the third anniversary of the Grant Date but prior to the fifth
anniversary of the Grant Date, or (z) the period that is three months following
the date of termination, if the termination occurs on or following the fifth
anniversary of the Grant Date; provided, however, that if the Optionee’s
employment is terminated on account of death or Disability, the Post Termination
Exercise Period shall not be shorter than one year following the date of the
Optionee’s termination of employment.
                  (d) If the Optionee’s employment or service with the Company
and all Affiliates terminates on account of the Optionee’s death or Disability
all unvested Options and the unvested portion of the Deferred Compensation
Account shall immediately expire and all vested Options will remain exercisable
for the shorter of (i) the Post Termination Exercise Period or (ii) the Option
Period.
                  (e) For purposes of clarification, neither a New FSS Sale
Event nor a New SS/L Sale Event, shall in and of itself, be considered a
termination of the Optionee’s employment with the Company and all Affiliates
without Cause or an event constituting “Good Reason.”
               5. Method of Exercising Option.
                  (a) Options which have become exercisable may be exercised by
delivery of written notice of exercise to the Committee accompanied by payment
of the Option Price. Payment for shares of Stock acquired pursuant to Options
shall be made in full, upon exercise of the Options in immediately available
funds in United States dollars, by certified or bank cashier’s check or, in the
discretion of the Committee, (i) by surrender to the Company of Mature Shares
held by the Participant; (ii) by delivering to the Committee a copy of
irrevocable instructions to a stockbroker to deliver promptly to the Company an
amount of sale or loan proceeds sufficient to pay the aggregate Option exercise
price; (iii) through a net exercise of the Options whereby the Participant
instructs the Company to withhold that number of shares of Stock having a fair
market value equal to the aggregate Option Price of the Options being exercised
and deliver to the Participant the remainder of the shares subject to exercise
or (iv) by any other means approved by the Committee. For purposes of this
paragraph, the term “Mature Shares” shall mean shares of Stock for which the
Optionee has good title, free and clear of all liens and encumbrances, and which
the Optionee either (i) has held for at least six months or (ii) has purchased
on the open market.
                  (b) At the time of exercise, (i) the Company shall have the
right to withhold from the number of shares of Stock to be issued upon exercise,
the minimum number of shares necessary or (ii) at the discretion of the
Committee, the Optionee shall be obligated to pay to the Company such amount as
the Company deems necessary, in either event, to satisfy its obligation to
withhold Federal, state or local income or other taxes incurred by reason of the
exercise or the transfer of shares thereupon.

-5-



--------------------------------------------------------------------------------



 



               6. Issuance of Shares. As promptly as practical after receipt by
the Company of a written notice of exercise and full payment to the Company of
the aggregate Option Price and any required income tax withholding amount, the
Company shall issue or transfer to the Optionee the number of shares of Stock
with respect to which Options have been so exercised, or the net number of
shares of Stock in the event of an exercise pursuant to Section 5(a)(iii), or to
the extent applicable in Section 5(a)(iv), or after application of Section 5(b),
or both, and shall deliver to the Optionee (or the Optionee’s estate or
beneficiary, if applicable) a certificate or certificates therefore, registered
in the name of the Optionee (or such estate or beneficiary).
               7. Non-Transferability. The Options are not transferable by the
Optionee otherwise than by will or the laws of descent and distribution and are
exercisable during the Optionee’s lifetime only by Optionee. No assignment or
transfer of the Options, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise (except by will or the laws of
descent and distribution), shall vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Options shall terminate and become of no further effect.
               8. Rights as Stockholder. Neither the Optionee nor a permitted
transferee of the Options shall have any rights as a stockholder with respect to
any share of Stock covered by the Options until the Optionee or any transferee
shall have become the holder of record of such share, and no adjustment shall be
made for dividends or distributions or other rights in respect of such share for
which the record date is prior to the date upon which the Optionee or any
transferee shall become the holder of record thereof.
               9. Compliance with Law. Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that Optionee will not exercise the Options,
and that the Company will not be obligated to issue or transfer any shares of
Stock to the Optionee hereunder, if the exercise hereof or the issuance or
transfer of such shares shall constitute a violation by the Optionee or the
Company of any provisions of any law or regulation of any governmental
authority. Any determination in this connection by the Committee shall be final,
binding and conclusive. The Company shall in no event be obliged to register any
securities pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) or to take any other affirmative action in order to cause the
exercise of the Options or the issuance or transfer of shares of Stock pursuant
thereto to comply with any law or regulation of any governmental authority. The
Deferred Compensation Account is intended to comply with the provisions of
Section 409A of the Code, and the Options are intended to be exempt from
Section 409A of the Code. To the extent that there are any ambiguities in this
document, they shall be interpreted and administered consistent with such
intent. Notwithstanding the immediately prior sentence, (i) if any term or
provision of this Agreement relating to the Deferred Compensation Account is
found to be noncompliant with Section 409A of the Code or to cause the Deferred
Compensation Account to be noncompliant with Section 409A of the Code or
(ii) any term or provision of this Agreement relating to the Options is found to
cause the Options to be subject to and not to be exempt from Section 409A of the
Code, in each case, in any jurisdiction, such provision shall be struck as void
ab initio, and a compliant or exempt term or provision, as applicable, shall be
deemed substituted for such noncompliant or nonexempt provision, as applicable,
that preserves, to the maximum lawful extent, the intent of the Agreement, and
any court or arbitrator so holding shall have authority

-6-



--------------------------------------------------------------------------------



 



and shall be instructed to substitute such compliant or exempt provision;
provided, however, that if any such noncompliance or nonexemption, as
applicable, is due to a deficiency of one or more terms or provisions, such
appropriate terms or provisions shall be deemed to be added to cure such
noncompliance or nonexemption, as applicable, that preserves, to the maximum
lawful extent, the intent of the Agreement, and any such court or arbitrator
shall have authority and shall be instructed to supplement the Agreement with
such compliant or exempt terms or provisions, as applicable.
               10. Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided,
provided that, unless and until some other address be so designated, all notices
or communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to Optionee at the Optionee’s last known address, as reflected in the
Company’s records.
               11. Binding Effect. Subject to Section 7 hereof, this Agreement
shall be binding upon the heirs, executors, administrators and successors of the
parties hereto.
               12. Governing Law. This Agreement shall be construed and
interpreted in accordance with the laws of the state of Delaware, without regard
to the principles of conflicts of law thereof.
               13. Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between
discretionary terms and provisions of the Plan and the express provisions of
this Agreement, this Agreement shall govern and control. In all other instances
of conflicts or inconsistencies or omissions, the terms and provisions of the
Plan shall govern and control.

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                          LORAL SPACE & COMMUNICATIONS INC.
 
               
 
      By:        
 
      Name:  
 
Michael B. Targoff    
 
      Title:   CEO and President    
Accepted:
               
 
               
 
Optionee
               
 
               
 
Address
               
 
               
 
               
 
               
 
Social Security Number
               

-8-